DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14, 16, 17 and 20) in the reply filed on 16 February 2021 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Federal Republic of Germany on 18 October 2016. It is noted, however, that applicant has not filed a certified copy of the DE10 2016 220 429.7 application as required by 37 CFR 1.55.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims use “and/or” in the claim which renders the claim indefinite because it is unclear whether the limitation after the “and/or” is required or not.  Additionally if the term was interpreted as an “and” instead of an “or” some claims would be themselves rendered indefinite.  
Claims 8 -10 recite the limitation "the evaluation and control device" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The evaluation and control device is not mentioned until Claim 7.
Claims 11 and 12 recite the limitation "the determined values" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read “determined results”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for determining the flatness and/or evenness in claims 1-14, 16, 17 and 20. Additionally, claim 5 describes a device for determining tension. Claims 7-10 a device for evaluation and control. Claim 20 also describes a device for winding (winding device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clapp et al. (US Patent 5,778,724).
Regarding Claim 1: Clapp et al. discloses an apparatus for film production and/or film processing (col. 1 lines 13-39), characterized by a device for determining the flatness and/or 
Regarding Claim 2: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the flatness or the evenness can be determined over the entire film width (Figure 1).
Regarding Claim 3: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the device for determining the flatness and/or evenness of the film extends over the entire width of the film (Shown in Figure 1 the light for determining flatness of the film extends across the entire width of the film).
Regarding Claim 4: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose the determination can be carried out repeatedly at time intervals (col. 3 lines 39-42).  Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Regarding Claim 5: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose characterized in that a device for determining the tension is provided, by means of which the tension of the film can be determined in the area of the device for determining the flatness and/or evenness of the film.
Regarding Claims 7 and 8: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that an evaluation and control device is provided, to 
Regarding Claim 9: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose means of the evaluation and control device, a recording device, in particular a memory device, can be actuated, by means of which determined results can be recorded, in particular stored (col. 7 lines 35-38). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.  
Regarding Claim 10: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose by means of the evaluation and control device, the determined results can be compared with at least one target value, and in case of a deviation from this target value, other components of the apparatus can be actuated by said evaluation and control device (col. 7 lines 37-38). Note: while the Examiner contends that the limitation is 
Regarding Claims 13 and 14: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the device for determining the flatness or the evenness of the film comprises an optical distance measurement device, by means of which, over the width of the film, the distance from a reference line can be determined (col. 3 line 49-col. 6 line 13). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Regarding Claim 16: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the device for determining the flatness and/or evenness of the film is arranged between two draw devices by means of which the web tension of the film can be set, respectively (tension between rollers is adjusted based on bagginess of the web (col. 1 lines18-39). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an 
Regarding Claim 17: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose a flat film installation or a device for stretching the film is provided (col. 1 lines18-39 and Figure 1).
Regarding 20: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose a winding device is provided (col. 1 lines 31-32), and the device for determining the flatness and/or evenness of the film, viewed along the transport path of the film, is provided before the winding device (col. 1 lines 34-39). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp et al. (US Patent 5,778,724), as applied above in the rejection of Claim 1.
Regarding Claims 11 and 12: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  As described above, Clapp et al. further disclose the apparatus can monitor the bagginess (flatness) of the web and record in a database the bagginess values (col. 7 lines 36-39), while not specifically described it would therefore be possible, based on the determined results, to determine at least one quality number for at least one film roll individually and/or uniquely associated with said roll. Note: Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clapp et al. (US Patent 5,778,724), as applied to claim 1 above, and further in view of Scott (US PG Pub. 2012/0262181).
Regarding Claim 6: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp fail to disclose that at least two devices for determining the flatness and/or evenness of the film are provided, by means of which, for the upper side and the lower side of the film, in particular of a double-layer film, the flatness or the evenness can be determined independently of one another.  However Scott disclose monitoring both the top and bottom of a web for bagginess (Abstract, Figure 2, and [0024]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found an additional monitor below the web to be obvious and well within the skill of a routineer in the art.
Additional Prior Art
The Examiner has provided additional prior art relevant to the disclosure.  It is the Examiner’s position that said art could be used alone and/or in combination with previously disclosed art to render other aspects of the application obvious/unpatentable.  Applicant is encouraged to consider the additional art when making future amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744